DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/ Restrictions
Applicant’s election without traverse of Species B (Claims 1-20) in the reply filed on 2/2/2022 is acknowledged.

Response to Amendment
Applicant’s amendment filed 5/20/2022 has been entered.
Claims 1-20 are pending and drawn to the elected invention, and therefore, are examined below. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  reference numeral “112” of Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Page 16, lines 9-10, “the slide 125” is not labelled in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
-Claim 2, line 8, “to one end” would be better recited as “to the one end”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (WO 2019/038359 A1- see attached PDF for translation with annotated paragraph numbering referenced below), in view of Voss (US Patent 6,460,317), hereinafter Voss ‘317.
Regarding Claim 1, Wenzel discloses a system (1; Figure 1) comprising:
a conveyor (conveyor drive 26 and inlet 25; see Para. 0204); 
a separator (cutting device of 57; Paras. 0201, 0203, 0204); 
a controller (note that some form of “controller” must exist in order for the system to operate as disclosed even if it is merely a power switch which would readily activate and control operation of the system; note the alternative modification below) operatively connected to the conveyor (25, 26) and to the separator (of 57) to control the conveyor (25, 26) to drive the length of a flattened tube (17) of stock packaging material (18) through the separator (of 57), and to control the separator (of 57) to separate a length of the tube (17) from the tube to form a pouch pre-from (bag 2; note that any length of material can be readily viewed as a length as the system will clearly either be set to cut a length or will have a default length in which it cuts); 
a first closer assembly (“welding device” of 57) operatively connected to the separator (“cutting device” of 57) to receive the pouch pre-form (2) and close one end of the pouch pre-form (2; see Para. 0155, 0203-0204; note that cutting device and the welding device of station “57” must be connected to some extent; Note “Response to Arguments” section below). 
a filling station (packing position 7 at conveying device 9; see Figure 3) associated with the first closer assembly (57) to receive the pouch pre-form (2) with the one end closed from the first closer assembly (57; Para. 0254,0261); and
a second closer assembly (5) associated with to the filling station (7, 9) to receive pouch pre-form (2) with product therein from the filling station (7, 9; note Paras. 0270-0272 disclose the closing of the pouch and note Paras. 0255-0256 and 0279 disclose movement and position of the second closure assembly being associated with the gap in the conveyor 9 associated within the filling station 7, 9).
However, although it can be reasonably implied that the system of Wenzel comprises some form of housing or frame components in which would readily operatively connect the closure assemblies, filling station and the separator as claimed, and further it is also noted that if each station and assembly is controlled by the same control device, then each assembly and station are operatively connected in that manner, regardless, Wenzel fails to explicitly disclose operative connections as claimed.
Attention can be brought to the teachings of Voss ‘317 which including another system comprising conveying devices (6-12; Figure 3), a filling station (33; Figure 4) closing assemblies (15; Figure 5 and 34; Figure 3) wherein each assembly and station are operatively connected to a common frame (1, 2; see Figures 1-2; see Col 3, lines 14-16).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have integrated each station and assembly of Wenzel such that they are operatively connected to one another via a form of general frame or structure as taught by Voss ‘317. By modifying Wenzel in this manner, the system’s overall length and therefore its footprint can be readily reduced as taught by Voss ‘317 (see Col 3, lines 12-17). 
Further note that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this particular instance it would have been obvious to one of ordinary skill in the art to have the assemblies and stations integrated in some connected manner to allow for a compact system that allows for continuous processing. See MPEP 2144.04 (V)(B).

Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (WO 2019/038359 A1- see attached PDF for translation with annotated paragraph numbering referenced below), in view of Voss (US Patent 6,460,317) and in further view of Melville (US Patent 5,618,282).
Alternatively, assuming arguendo that Wenzel does not disclose a controller operatively connected to the conveyor and to the separator to control the conveyor and separator as claimed, in which the Examiner does not readily concede to, attention can be readily brought to the teachings of Melville. 
Melville teaches another system (200; Figure 9) for making pouches which comprises a conveyor (206, 210), a separator (15’), and a controller (C; Figure 10)  operatively connected to the conveyor (206, 210 via motor 214 and relays “R”; see Figure 10) and to the separator (15’; see Figure 10) to control the conveyor (206, 210) to drive a  length of a flattened tube of stock packaging material through the separator (15’), and to control the separator (15’) to separate a  length of the tube from the tube to form a pouch pre-from (see Col 10, line 56 through Col 11, line 24 which discloses the control circuitry depicted in Figure 10 which describes the control device “C”, via knob 228, changing a setting of the circuit which includes controls of the conveying devices 206, 210 and separator 15’).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated as controller that controls the conveyor and separator as taught by Melville into the system of Wenzel as modifying Wenzel in such a manner will allow for greater control of the system by the user while also allowing for the bag length to be adjusted and carried out automatically as taught by Melville (see Col 13, lines 1-10). Such an arrangement would readily allow for higher outputs while allowing for adjustments of the operation and/or bag or pouch length.
Further it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations outside of the well-known benefits of automatic controls.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (WO 2019/038359 A1- see attached PDF for translation with annotated paragraph numbering referenced below), in view of Voss (US Patent 6,460,317), hereinafter Voss ‘317 as applied to Claim 1, and in further view of Voss (US PGPUB 2006/0030470), hereinafter Voss ‘470.
Regarding Claims 15 and 16, Wenzel, as modified by Voss ‘317, discloses several features of the claimed invention including the second closer assembly (5) comprising a first pressure bar (22; Figure 7) and a second pressure bar (22), each with a respective actuator (as shown the bars 22 clearly move towards one another and therefore must each have a respective actuator), wherein the actuator of the first pressure bar (22) is configured to move the first pressure bar (top 22) downward from above the pouch pre-form (2), and wherein the actuator of the second pressure bar (bottom 22) is configured to move the second pressure bar (bottom 22) upward from below the pouch pre-form (2) to help ensure a seal (see Figures 5-7; see also annotated Paras. 0270, 0286).  
However, Wenzel, as modified, fails to explicitly disclose the second closer assembly (5) includes a second glue station for closing a final opening of the pouch pre-form (2).  
Attention can be brought to the teachings of Voss ‘470. Voss ‘470 teaches another system (1; Figure 2) which discloses closer assemblies (13, 26) which can be embodied as gluing stations (see Para. 0032).
The use of gluing to form seams in packaging instead of welding devices is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized a gluing application as the closer assembly as taught by Voss ‘470 as the second closer assembly of Wenzel. By utilizing a gluing station as the closer assembly, damage of the material due to heat applied by welding can be prevented. 
Alternatively, at the time the invention was effectively, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the closer assembly of Wenzel to be a gluing station as taught by Voss ‘470 because Applicant has not disclosed that such a glue station provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the welding station (5) of Wenzel because in either instance the pouch will be effectively closed with the contents therein.
Therefore, it would have been an obvious matter of design choice to modify Wenzel to obtain the invention as specified in the claims.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (WO 2019/038359 A1- see attached PDF for translation with annotated paragraph numbering referenced below), in view of Voss (US Patent 6,460,317), hereinafter Voss ‘317, and Melville (US Patent 5,618,252), as applied to Claim 1 (note the alternative rejection above), and in further view of Voss (US PGPUB 2006/0030470), hereinafter Voss ‘470.
See the 103 rejection above pertaining to Claims 15 and 16 as the same modification and motivation applies.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent 6,460,317), hereinafter Voss ‘317, in view of Melville (US Patent 5,618,252).

Regarding Claim 1, Voss ‘317 discloses a system (Figures 1-3) comprising:
a first conveyor (draw rollers 6 and associated rollers 7-12 convey the tube); 
a separator (blade 20; Figure 5; Col 3, lines 50-54); 
a controller (as shown in Figures 1 and 2) operatively connected to the conveyor (6-12) and to the separator (20; see Figures 1-2 as a form of a controller is clearly shown with a display and button options and is connected at least by the frame), wherein the conveyor (6-12) is controlled to drive a length of a flattened tube (5) of stock packaging material (4) through the separator (20), and the separator (20) is controlled to separate a length of the tube (4) from the tube to form a pouch pre-from (21; see Col 2, lines 14-24 which mentions adjusting the system to accommodate different lengths; further note that some form of “controller” must exist in order for the system to operate as disclosed even if it is merely a power switch which would readily activate and control operation of the system); 
a first closer assembly (16, 17; Figure 5) operatively connected to the separator (20) to receive the pouch pre-form (21) and close one end of the pouch pre-form (21; Col 3, lines 43-54; see “Response to Arguments” section below); 
a filling station (33) operatively connected to the first closer assembly (16-17) to receive the pouch pre-form (21) with the one end closed from the first closer assembly (see Col 3, lines 13-17 which disclose each of the stations of the machine are at least connected to the same machine frame; see Col 4, lines 2-4); and
a second closer assembly (34; Figure 4) operatively connected to the filling station (33; via frame 1 and 2 as well as linkages shown in Figures 3-4 associated with motor 28 and cam 29) to receive pouch pre-forms (21) with product therein from the filling station (see Col 4, lines 18-24).
Note that although Voss ‘317 depicts a controller and discloses the conveyor (6-12) and separator (20) connected thereto, Voss ‘317 does not disclose the controller controls the conveyor (6-12) and separator (20) to drive and cut the lengths of film as claimed, however, it can be readily implied that some form of control system must exist in connection to the separator and conveyor to perform as disclosed. Regardless attention can be brought to the teachings of Melville. 
Melville teaches another system (200; Figure 9) for making pouches which comprises a conveyor (206, 210), a separator (15’), and a controller (C; Figure 10) a operatively connected to the conveyor (206, 210 via motor 214 and relays “R”; see Figure 10) and to the separator (15’; see Figure 10) to control the conveyor (206, 210) to drive a  length of a flattened tube of stock packaging material through the separator (15’), and to control the separator (15’) to separate a  length of the tube from the tube to form a pouch pre-from (see Col 10, line 56 through Col 11, line 24 which discloses the control circuitry depicted in Figure 10 which describes the control device “C”, via knob 228, changing a setting of the circuit which includes controls of the conveying devices 206, 210 and separator 15’).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the controller of Voss ‘317 such that it controls the conveyor and separator to drive and cut the  lengths as taught by Melville as modifying Voss ‘317 in such a manner will allow for greater control of the system by the user while also allowing for the bag length to be adjusted and carried out automatically as taught by Melville (see Col 13, lines 1-10). Such an arrangement would readily allow for higher outputs while allowing for adjustments of the operation and/or bag or pouch length.
Further it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations outside of the well-known benefits of automatic controls.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent 6,460,317), hereinafter Voss ‘317, in view of Melville (US Patent 5,618,252), as applied to Claim 1, and in further view of Voss (US PGPUB 2006/0030470), hereinafter Voss ‘470.

Regarding Claims 15 and 16, Voss ‘317, as modified by Melville, discloses several features of the claimed invention including the second closer assembly (34; Figure 4) comprising a first and second pressure bars (“welding jaws”; shown in Figure 3; note Col 4, lines 22-24) with respective actuators (note that the jaws must have some form of respective actuator to perform the welding as disclosed), wherein the actuator of the first pressure bar (“welding jaw”) is configured to move the first pressure bar (“welding jaw”) downward from above the pouch pre-form (21), and wherein the actuator of the second pressure bar (“welding jaw”) is configured to move the second pressure bar (“welding jaw”) upward from below the pouch pre-form (21) to help ensure a seal (note Col 4, lines 22-24 which disclose the welding jaws which appear to be depicted in Figure 3; note that clearly the jaws will approach the pouch from different sides, and depending on the point of reference, the jaws can be viewed as approaching the pouch from the top and bottom of the pouch respectively).  
	However, Voss ‘317, as modified by Melville, does not disclose the second closer station being a gluing station. 
Attention can be brought to the teachings of Voss ‘470. Voss ‘470 teaches another system (1; Figure 2) which discloses closer assemblies (13, 26) which can be embodied as gluing stations (see Para. 0032).
The use of gluing to form seams in packaging instead of welding devices is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized a gluing application as the closer assembly as taught by Voss ‘470 as the second closer assembly of Voss ‘317. By utilizing a gluing station as the closer assembly, damage of the material due to heat applied by welding can be prevented. 
Alternatively, at the time the invention was effectively, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the closer assembly (34) of Voss ‘317 to be a gluing station as taught by Voss ‘470 because Applicant has not disclosed that such a glue station provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the welding station (34) of Voss ‘317 because in either instance the pouch will be effectively closed with the contents therein.
Therefore, it would have been an obvious matter of design choice to modify Voss ‘317 to obtain the invention as specified in the claims.

Regarding Claim 17, Voss ‘317, as modified (see above), discloses the second closer assembly (34) includes opposed top and bottom grippers (see grippers 43) secure and open the pouch pre-form (21) to allow for insertion of a second adhesive applicator ((1) note that “to allow for insertion of a second adhesive applicator” is not positively claiming the adhesive applicator and merely requiring the ability of the vacuum cups to allow for insertion thereof in which the grippers 43 are clearly capable of performing prior to the welding jaws being applied (2) again it is also noted that the opposing grippers 43 can be viewed as acting on the top side and bottom side of the pre form as no point of reference is given to deviate the “top” and “bottom” from the structure of the prior art). Further although the grippers (43) are not readily disclosed as vacuum cups, the concept of vacuum cups/suction grippers for gripping and handling flexible packages is well known in the art of packaging. For example, Voss ‘470 discloses the use of suction grippers (22; Figure 2) at the filling station (20) thereof. The grippers (43) of Voss ‘317 are clearly capable of handling the preform (21) in both opened and closed states for closing and are clearly capable of opening the pre-form to allow for insertion of an adhesive applicator. It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to incorporated vacuum cups as taught by Voss ‘470 as the grippers (43) of Voss ‘317 because Applicant has not disclosed that the specific type of gripper provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the grippers of Voss ‘317 because the pouch pre-form would be readily capable of opening to allow for adhesive to be inserted and readily closed and conveyed by the grippers.
Therefore, it would have been an obvious matter of design choice to modify Voss ‘317 to obtain the invention as specified in the claim.
Further note that in order to grip the pouch pre-form during sealing thereof, the grippers (43) must only grip the pouch preform from the outside of the bag and therefore it can be readily implied that the grippers (43) of Voss ‘317 are vacuum cups in order to perform as disclosed. 
Regarding Claim 18, Voss ‘317, as modified (see above), discloses the bottom vacuum cup (43) is mechanically coupled (i.e. via at least frame 1 and 2) with the bottom pressure bar (“welding jaws”) to inhibit movement of the pouch pre-form (21) when the pressure bars (“welding jaws”) actuate to seal the pre-form as a pouch (see Figure 4 and Col 3, lines 20-24).

Allowable Subject Matter
Claims 2-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, neither Wenzel or Voss ‘317 disclose the first closer assembly comprising a top vacuum cup above a slide that extends through the first closer assembly, a bottom vacuum cup below the slide, wherein the top and bottom vacuum cups are configured to secure and open the pouch pre-form from opposite sides of the pouch pre-form and an adhesive applicator mounted for lateral movement relative to the slide that is configured to apply adhesive to one end of the open pouch pre-form prior to pressing with a pressure plate to close a lower end of the pouch pre-form with respect to the direction of gravity.
While vacuum cup grippers, slides and adhesive applicators can be found across the prior art, none of the cited references disclose a first closer assembly comprising each of the structures in the relationship as claimed. Further to further modify Wenzel or Voss ‘317 to obtain the claimed invention of Claim 2 would require significant structural changes and use of improper hindsight drawn from Applicant’s own specification as motivation. 
Therefore, the subject matter of Claim 2 is viewed as allowable subject matter. 
Regarding Claim 19, as noted above, Voss ‘317, as modified by Melville and Voss ‘470, discloses and/or renders obvious several of the claimed features, however, neither of the references disclose an upper photosensor positioned to detect whether a top layer of the pre-form is in position to allow for insertion of an adhesive applicator. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a photosensor capable of performing such function without the use of improper hindsight drawn from Applicant’s own specification as motivation. 
Therefore, the subject matter of Claim 19, in combination with the features of the claims it depends from, is viewed as allowable subject matter. 


Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on Pages 9-10 that:
… 
    PNG
    media_image1.png
    556
    649
    media_image1.png
    Greyscale

Examiner respectfully asserts that Applicant appears to make two separate arguments. 
With regards to the first argument that Wenzel does not disclose a separate device for closing an end of the tubular film, the Examiner respectfully disagrees and notes that although the “separator” and “first closer assembly” are both referenced by the “welding and cutting device 57” (see translated para. 0203-0204), this does not preclude that the device 57 from having multiple sub-devices as clearly shown in the Figures (See below “Annotated View of Figure 9”). It is noted that considering a welding and a cutting function is occurring, this would readily require two separate tools in order to perform such and this is clearly shown below.

    PNG
    media_image2.png
    189
    184
    media_image2.png
    Greyscale

Annotated View of Figure 9

Further Applicant appears to argue that nothing in Wenzel discloses or suggests “some form of controller” connected to both the conveyor drive 25 and the device 57. However, Examiner respectfully disagrees and notes that some form of controller must exist or at the very least is readily implied in order for the conveyor and welding and cutting device to operate as claimed. The manner in which “the controller” is claimed leaves such broadest reasonable interpretation as including something as arbitrary as a power switch or any form of control panel which is actuated to operate such features in the manner as disclosed. Given the complexity and multiple interactions between different powered structures (conveyors, welders, etc.) it can be readily assumed that the machine is not manually powered and therefore requiring some form of automatic controls which would be associated with both the separator and conveyor. 
Applicant also makes reference to Voss ‘317 but Examiner notes that Voss ‘317 is relied upon for teaching the operative connections of the claimed features.


In response to Applicant’s arguments on Page 11 that:
… 
    PNG
    media_image3.png
    363
    639
    media_image3.png
    Greyscale

Examiner respectfully asserts that it is note readily clear what Applicant is attempting to argue with respect to the Melville reference. As outlined above, Melville is incorporated in the event that Wenzel and/or Voss ‘317 cannot be readily viewed as comprising a controller as claimed, in which the Examiner does not concede to. Melville clearly teaches another system for making pouches which comprises a conveyor (206, 210), a separator (15’), and a controller (C; Figure 10)  operatively connected to the conveyor and to the separator (see Figure 10) to control the conveyor and the separator. Figure 10 and Col 10, line 56 through Col 11, line 24 clearly support this control integration as it depicts the control circuitry which includes a controller “C” which can readily adjust operation of the motor and therefore the conveying devices (206, 210; see  “belt assemblies” per Col 11, lines 10-14) and further adjust operation of the separator (15’) in ways such as usage/control of the relays connected to the separator (See Col 11, lines 15-17).
Therefore, it is clear that Melville discloses the controller and its controlling relationship to a separator and conveyor in the same manner as claimed and therefore can be relied upon for teaching the claimed features that Wenzel and Voss ‘317 lack in the alternative.


In response to Applicant’s arguments on Page 12 that:
… 
    PNG
    media_image4.png
    545
    645
    media_image4.png
    Greyscale

Examiner respectfully asserts that although Voss ‘317 depicts a controller and discloses the conveyor (6-12) and separator (20) connected thereto (at least via the frame), Voss ‘317 does not explicitly disclose the controller controls the conveyor (6-12) and separator (20) to drive and cut the lengths of film as claimed. Although it can be readily implied that some form of control system must exist in connection to the separator and conveyor to perform as disclosed for similar reasons as Wenzel, Melville is incorporated as Melville clearly teaches such a feature (see response to arguments above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Verma (US PGPUB 2016/0280409) discloses vacuum grippers (Figure 6) for separating an end of a tubular packaging for insertion of a fitment.
-Reischer (US PGPUB 2019/0291379) discloses a device for opening an end region of a tubular body with vacuum grippers.
-Hanson (US Patent 3,988,970) discloses vacuum applicators for opening a tubular film and a glue applicator for applying glue to the end for forming a gusseted bottom.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/14/2022